RETIREMENT AGREEMENT

﻿

This Retirement Agreement (“Agreement”) is between Southwestern Energy Company
(“Company” or “SWN”) and John E. “Jack” Bergeron Jr. (“Employee”), and covers
the terms of my separation from employment with SWN.

﻿

1.



Separation Date    

﻿

I hereby resign from all positions I hold as an officer, director, and employee
of the Company or any of its subsidiaries, effective January 2, 2019 (the
“Separation Date”). 

﻿

2.



          Effective Date

﻿

I acknowledge that I received this Agreement on or before December 3, 2018.  I
have until 5:00 p.m. Central time on December 24, 2018 to sign this Agreement
and return it to the Company.  This Agreement becomes effective only after I
sign it and return it to the Company and an authorized officer of the Company
signs it (the “Effective Date”). 

   

3.



Separation Benefits 

﻿

In consideration for signing and complying with this Agreement, including the
waiver and release of claims in Section 4, the Company agrees to provide the
benefits identified on Exhibit A to this Agreement (“Separation Benefits”).  The
Separation Payment, defined in Exhibit A, will be paid within ten (10) days
following the expiration of the seven (7) day ADEA revocation period described
below in paragraph six (6).  I understand that I must execute this Agreement and
not revoke it to receive the Separation Benefits.

﻿

4.



Release  

﻿

(a) In exchange for the Separation Benefits and other consideration provided in
this Agreement, I, for myself, my heirs and assigns, do hereby forever
permanently and irrevocably release, acquit and discharge the Company, its
directors, officers, agents, employees, attorneys, shareholders, subsidiaries
and affiliated companies and their directors, officers, agents, employees,
attorneys, and shareholders, and also employee benefit or compensation plans and
their fiduciaries, administrators, or trustees, successors and/or assigns (the
“Company Group”) from any and all claims and demands of whatever nature I have
or may have, whether known or unknown, from the beginning of time until the
Effective Date of this Agreement, including, but not limited to, any claims for
damages, wages, salaries, severance, bonus, expenses, amounts due under any
Company employee benefit or compensation plan, back pay, court costs, and
attorneys' fees, claims arising under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. § 621, et seq.) (“ADEA”), the Americans with Disabilities Act
(42 U.S.C. § 12101, et seq.), Section 301 of the Labor Management Relations Act
(29 U.S.C. § 185), Section 503 of the Rehabilitation Act of 1973 (29 U.S.C. §
706, et seq.), Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000(e),
et seq.), the Civil Rights Acts of 1866 and 1870 (42 U.S.C. §§ 1981, et seq.),
the Civil Rights Act of 1991 (P.L. 102-166), Vietnam Era Veteran Readjustment
Act of 1974 (38 U.S.C. Chapter 42, §§ 2011, 2012, and 2014), the Family and
Medical Leave Act, the Texas Commission on Human Rights Act,



--------------------------------------------------------------------------------

 

V.T.C.A. Labor Code § 21.001, et seq., the Worker Adjustment and Retraining
Notification Act, the Arkansas Civil Rights Act, A.C.A. § 16-123-101, et seq.,
the Constitutions of the United States of America, Arkansas, Colorado,
Pennsylvania, West Virginia and/or Texas, and/or Executive Order 11246, as
amended, claims for short term disability or long term disability or other
disability benefits, violation of public policy, wrongful discharge,
retaliation, breach of express or implied covenant of good faith and fair
dealing, intentional or negligent infliction of mental/emotional distress,
defamation, slander, damage to reputation, false imprisonment, civil assault or
battery, libel, invasion of privacy, intentional interference with contractual
or business relations, unpaid wages or benefits, breach of contract, or tort
under federal, state or local law  (“Released Claims”). 

﻿

(b) However, the general release and waiver of claims in this section 4
excludes, and I do not waive, release or discharge, (i) any benefits provided in
section 3 of this Agreement, (ii) any claims and demands which may arise after
the effective date of this Agreement, (iii) or any claims or benefits under any
benefit plans under which I have continuing rights.

﻿

(c) This Agreement does not purport to limit any right I may have to file a
charge with or to participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
other governmental agency or entity.  However, I understand and agree that the
release contained in this Section 4 also applies to any claims brought by any
organization, person, or agency on my behalf, or class action under which I may
have a right or benefit.  In the event of any complaint, charge, proceeding or
other claim (collectively, “Claims”) filed with any court, other tribunal, or
governmental or regulatory entity that involves or is based upon any claim
waived and released in Section 4 above, I hereby waive and agree not to accept
any money or other personal relief on account of any such Claims for any actual
or alleged personal injury or damages to myself, including without limitation
any costs, expenses and attorneys’ fees incurred by me or on my behalf.

﻿

5.



           Knowing and Voluntary Acknowledgment  

﻿

I specifically agree and acknowledge that: (i) I have read this Agreement in its
entirety and understand all of its terms; (ii) I have been advised of and have
availed myself of the right to consult with an attorney prior to executing this
Agreement; (iii) I knowingly, freely and voluntarily assent to all of its terms
and conditions including, without limitation, the waiver, release and covenants
contained herein; (iv) I am executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration; (v) I am not waiving
or releasing rights or claims that may arise after the execution of this
Agreement; and (vi) I understand that the waiver and release in this Agreement
is being requested in connection with the cessation of my employment with the
Company.

﻿

6.



           ADEA Notice and Revocation Period

﻿

I acknowledge that I have had twenty-one (21) days to consider the terms of this
Agreement and consult with an attorney of my choice.  Further, I acknowledge
that I shall have an additional seven (7) days from the date on which I sign
this Agreement to revoke consent to my release of claims under the ADEA by
delivering written notice of revocation to Southwestern Energy Company,
Attention: Vice President, Human Resources, 10000 Energy Drive, Houston, Texas,
77389, no



--------------------------------------------------------------------------------

 

later than 5:00 p.m. on the seventh (7th) day after execution of the
Agreement.   However, I understand that I must execute this Agreement and not
revoke it to receive the Separation Benefits provided in section 3 of this
Agreement.

﻿

7.



           Post-termination Obligations

﻿

(a) Confidential Information

﻿

I understand and acknowledge that during the course of my employment I have had
access to and learned about confidential, secret and proprietary documents,
materials and other information, in tangible and intangible form, of and
relating to the Company and its businesses  (“Confidential Information”).  I
further understand and acknowledge that this Confidential Information and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company Group is of great competitive importance and commercial value to the
Company, and that improper use or disclosure of the Confidential Information by
me might cause the Company to incur financial costs, loss of business advantage,
liability under confidentiality agreements with third parties, civil damages and
criminal penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
pending or threatened litigation, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, drilling plans, potential drilling plans,
areas of interest, potential areas of interest, negotiations, pending
negotiations, shape files, seismic data, geologic data or information, know-how,
trade secrets, computer programs, computer software, applications,
work-in-process, databases, manuals, records, systems, supplier information,
vendor information, financial information, results, accounting information,
accounting records, legal information, royalty owner information, marketing
information, pricing information, royalty payment information, post-production
cost information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications of the Company Group or its businesses or any existing or
prospective customer, supplier, investor or other associated third party, or of
any other person or entity that has entrusted information to the Employer in
confidence.

 

I understand that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.

 

I understand and agree that Confidential Information developed by me in the
course of my employment shall be subject to the terms and conditions of this
Agreement. Confidential



--------------------------------------------------------------------------------

 

Information shall not include information that is generally available to and
known by the public at the time of disclosure to me, provided that such
disclosure is through no direct or indirect fault of me or person(s) acting on
my behalf.

﻿

(b)   Disclosure and Use Restrictions

 

I agree and promise: (i) to treat all Confidential Information as strictly
confidential; (ii) not to directly or indirectly disclose, publish, communicate
or make available Confidential Information, or allow it to be disclosed,
published, communicated or made available, in whole or part, to any entity or
person whatsoever, including other employees of the Company Group not having a
need to know and authority to know and use the Confidential Information in
connection with the business of the Company Group and, in any event, not to
anyone outside of the direct employ of the Company Group except as required in
the performance of any of my remaining authorized employment duties to the
Company; and (iii) not to access or use any Confidential Information, and not to
copy any documents, records, files, media or other resources containing any
Confidential Information, or remove any such documents, records, files, media or
other resources from the premises or control of the Company Group, except as
required in the performance of any of the my remaining authorized employment
duties. Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order.

 

(c)  Company Property

﻿

I agree that all written materials, records, data, and other documents prepared
or possessed by me during my employment, whether created, stored, or transmitted
electronically or otherwise and whether or not constituting Confidential
Information, are company property (“Company Property”).  All information, ideas,
concepts, improvements, discoveries, and inventions that are conceived, made,
developed, or acquired by me individually or in conjunction with others during
my employment (whether during business hours and whether on Company’s premises
or otherwise) which relate to Company’s business, products, or services are
Company’s sole and exclusive property.  All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specification, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Company’s Property.  I shall return all of Company’s documents, data, or other
Company Property to Company on or before the date I execute this agreement.  I
shall not retain copies of any such Company Property.

﻿

(d)  Confidentiality and Non-disparagement 

﻿

I agree that this Agreement and the subject matter of this Agreement are
confidential, and I will not discuss or otherwise disclose the fact of this
Agreement, the amount paid under this Agreement, and/or the substance or content
of this Agreement to any person other than my attorney, my tax/financial
advisor, my spouse, or as required by appropriate taxing or legal
authorities.  I will



--------------------------------------------------------------------------------

 

not make or cause to be made any oral or written statements about the Company
Group that are disparaging, slanderous, libelous, or defamatory. 

﻿

(e)Covenant not to Solicit

﻿

I agree that, from the date that I sign this Agreement through the expiration of
twelve months following the Separation Date (“Non-Solicit Period”), I shall not
directly or indirectly, on behalf of myself or any other person, firm,
corporation, partnership, association, agency, or other business entity:

﻿

a.



call upon any person or entity who was an employee, agent, or representative of
the Company (i) on the Effective Date, or (ii) who is such at any time during
the Non-Solicit Period, for the purpose of soliciting or inducing such person or
entity either to discontinue their business relationship with the Company or to
establish a business relationship with Consultant or any other third-party; or

﻿

b.



solicit, divert or take away or attempt to solicit, divert or take away any of
the customers, clients, business, patrons, or employees of the Company, or
others maintaining a business relationship with the Company, who (i) were such
during my prior employment with the Company, (ii) were such on the date of this
Agreement, or (iii) are such at any time during the Non-Solicit Period.

﻿

Company may, in its sole discretion and only in writing signed by the Chief
Executive Officer, waive my obligations under this paragraph or any part of it.

﻿

(f)



Cooperation 

﻿

I agree, upon Company’s request and for a reasonable period following the
Separation Date, to reasonably cooperate in connection with any investigation,
litigation, arbitration, regulatory proceeding, acquisition, or divestiture
regarding events that occurred during my tenure with Company. I will make myself
reasonably available to provide information, and to appear to give
testimony.  Company will, to the extent permitted by law and applicable court
rules, reimburse me for reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and costs) that I incur in extending such
cooperation.

﻿

(g)



Government Reporting and Cooperation Permitted

﻿

Nothing in this Agreement will be construed to prohibit me from filing a charge
with, reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the EEOC, the
National Labor Relations Board, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency, Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or
regulation.  However, I may not disclose information of the Company Group that
is protected by the attorney-client privilege, except as expressly authorized by
law.  I do not need the prior authorization of the Company to make any such
reports or disclosures and am not required to notify the Company that I have
made such



--------------------------------------------------------------------------------

 

reports or disclosures.

﻿

8.



           Remedies  

﻿

(a)



In the event of a breach or threatened breach by me of any of the provisions of
this Agreement, I hereby consent and agree that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

﻿

(b)



Should I fail to abide by any of the terms of this Agreement, or if I revoke the
ADEA release contained in section 4 within the seven-day revocation period, the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to me under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.

﻿

(c)



Should I breach any of the terms of this Agreement, to the extent authorized by
law, I will be responsible for payment of all reasonable attorneys’ fees and
costs that the Company incurs in the course of enforcing the terms of the
Agreement, including demonstrating the existence of a breach and any other
contract enforcement efforts.

﻿

9.



           Entire Agreement    

﻿

This Agreement, the Amendment to Awards Agreements, any exhibits or attachments,
and any documents referenced in the exhibits or attachments, is the entire
agreement between me and the Company and supersedes all prior agreements and
understandings between us concerning my employment or separation of employment,
with the exception of any ongoing obligations regarding confidentiality, trade
secrets, non-solicitation, non-recruitment, non-competition, or other
obligations or duties to protect the Company’s goodwill and ability to conduct
business, all of which shall remain in full force and effect.  This Agreement
may not be modified or amended except by a written instrument signed by an
authorized representative of the Company.  I acknowledge that except as set
forth in this Agreement, no person has made any representations or promises on
behalf of the Company and further that this Agreement has not been executed in
reliance on any representation or promise except those contained herein.

﻿

10.



           Section 409A

﻿

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from



--------------------------------------------------------------------------------

 

service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Employer makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Employer be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.

﻿

11.



           Choice of Law and Forum    

﻿

This Agreement is entered into under, and, along with my employment and
termination, shall be governed for all purposes by, the laws of the State of
Texas, excluding applicable conflict-of-law rules.  Venue for any dispute
arising out of or relating to this Agreement, my employment, or termination,
shall be exclusively in a court of competent jurisdiction in Harris County,
Texas, and I waive any right I may have to bring a claim or suit elsewhere.

﻿

12.



           Waiver of Jury Trial 

﻿

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR EMPLOYEE’S EMPLOYMENT OR TERMINATION. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY
AND VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS AGREEMENT.

﻿

13.



           Severability    

﻿

Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be illegal, invalid, or unenforceable, the legality,
validity and enforceability of the remaining parts, terms or provisions shall
not be affected thereby, and the illegal, unenforceable, or invalid provision or
provisions shall be deemed not to be a part of this Agreement.  However, if any
part of Section 3 shall be held invalid, I will immediately execute a valid
release of claims relating to my employment with the Company.

﻿

14.



           Nonadmission

﻿

Nothing in this Agreement shall be construed as an admission of wrongdoing or
liability on the part of the Company Group.

﻿



--------------------------------------------------------------------------------

 

15.



           Captions

﻿

Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

﻿

16.



           Counterparts 

﻿

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

﻿

(signatures on next page)





--------------------------------------------------------------------------------

 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, IF ANY, THAT ACCRUED ON OR BEFORE THE
EFFECTIVE DATE, AND THAT I AM ENTERING INTO IT KNOWINGLY AND VOLUNTARILY.

﻿



   /s/ John E. Bergeron, Jr.         

Signature

﻿

﻿

   JOHN E. BERGERON, JR.       

PRINTED NAME

﻿

﻿

Date: December 29, 2018

﻿



ACCEPTED AND AGREED:

﻿

﻿

By: /s/ Jenny McCauley

﻿

﻿

Name:     JENNY MCCAULEY       

﻿

﻿

Title: Senior Vice President Administration



﻿

Date: December 20, 2018

 





--------------------------------------------------------------------------------

 



Exhibit A

﻿

This Exhibit A identifies all benefits to which Employee is entitled under the
Agreement.

﻿

1.



Separation Payment

﻿

The Company will pay to Employee the total amount of $1,227,366.00, less
appropriate deductions for Social Security, Medicare, and state and federal
taxes.

   

2.



Long-term Incentive Compensation

﻿

The Company has delivered to Employee and Employee has accepted an Amendment to
Award Agreements regarding stock options.

﻿

﻿

﻿



--------------------------------------------------------------------------------